Citation Nr: 1755948	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an extraschedular rating for service-connected PTSD with depression.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 Travel Board hearing.

This matter was previously before the Board in January 2015, at which time the Board granted an initial schedular rating of 70 percent for PTSD with depression and remanded the following issues: (1) entitlement to an initial schedular rating in excess of 70 percent for PTSD with depression; (2) entitlement to a TDIU; and (3) entitlement to an extraschedular rating for PTSD with depression.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the directives of the previous remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of the Veteran's entitlement to an initial rating in excess of 70 percent for PTSD with depression and to an extraschedular rating for PTSD with depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected PTSD with depression precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit held that determining whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Here, the Veteran's disability rating for PTSD with depression is 70 percent throughout the appeal period; thus, he meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

In August 2015, the Veteran asserted that his PTSD prevents him from securing or following a substantially gainful occupation, his disability affected his full-time employment as a floor installer in 2003, and he became too disabled to work in 2003.  See August 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).   At that time, he also reported that he completed four years of high school, he did not have any other education and training before he was too disabled to work, he has not had any education or training since he became too disabled to work, and he worked as a floor installer from 1960 to 2003.

In August 2015 and June 2016, a non-VA social worker and non-VA psychologist that are affiliated with Evers Psychological Associates-a non-VA facility-reported that the Veteran has been treated at the facility since 2010 and documented the Veteran's report that he is very irritable and does not get along with people.  The clinicians documented the Veteran's wife's report that the Veteran would walk off job sites if a customer said the wrong thing to him when he worked as a carpet installer.  She started accompanying the Veteran to job sites to act as a buffer between him and customers, but he eventually reached the point where he could not work.  After leaving this job, he delivered cars for a car dealer, but walked out when he felt he was being used.  The reporting clinicians concluded that the Veteran's PTSD is of sufficient severity to preclude his being able to maintain gainful employment, including that of a sedentary nature.

In August 2015 and October 2016, a VA psychiatrist reported that the Veteran is currently recommended for a low stress lifestyle in order to maintain stable mood and behavior.  Notably, his condition has not improved, he is not considered employable, and his severe and chronic PTSD precludes him from working.  The psychiatrist noted that he is very anxious, has difficulty with authority figures, and has problems with socialization, concentration, and attention due to the severity of his symptoms.

Similar reports were documented during an August 2016 VA examination.  The examiner reported that the Veteran's ability to function in an occupational environment is impaired by his PTSD symptoms, as reflected in his and his wife's report of employment difficulties he experienced previously.  Specifically, he has difficulty working with people, especially if they become critical.  When this happens, he walks off the job and someone else has to complete his work.  Additionally, the Veteran has significant difficulty tolerating crowds and being present in work settings.  The examiner concluded that the Veteran's irritability and poor frustration tolerance caused by his PTSD significantly interfere with his occupational and employment activities.

After a review of the evidence of record, the Board finds that the Veteran's service-connected PTSD with depression prevents him from securing or following substantially gainful employment.  In sum, entitlement to a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU due to a service-connected disability is granted for the period on appeal.


REMAND

As noted previously, the Veteran has received treatment at Evers Psychological Associates-a non-VA facility-since 2010.  Review of the record indicates that he attended biweekly appointments from 2010 to 2012, but these records have not been associated with the claims file.  The AOJ should ask the Veteran to provide or authorize VA to obtain outstanding records of his pertinent non-VA treatment, to include records of his treatment at Evers Psychological Associates since 2010, and associate with the claims file his outstanding and pertinent VA treatment records.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records, to include records of his treatment at Evers Psychological Associates since 2010.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Then, after conducting any further development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


